Order entered August 12, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00800-CV

                          SHIRLEY RUTH ALBERTS, Appellant

                                              V.

                            LOU ANN RICHARDSON, Appellee

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-15-18153

                                          ORDER
       We GRANT the parties’ August 10, 2016 joint motion to temporarily abate the appeal.

We ABATE this appeal for forty-five days. The appeal will be reinstated on September 26,

2016 or on the motion of either party, whichever occurs sooner.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE